Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 1 of 45 Page ID #:149




                               EXHIBIT B
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 2 of 45 Page ID #:150




                                                                                




                                                                                
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 3 of 45 Page ID #:151




                                                                                




                                                                                
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 4 of 45 Page ID #:152




                                                                              




                                                                             
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 5 of 45 Page ID #:153




                                                                             




                                                                             
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 6 of 45 Page ID #:154




                                                                             




                                                                             
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 7 of 45 Page ID #:155




                                                                             




                                                                             
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 8 of 45 Page ID #:156




                                                                             




                                                                             
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 9 of 45 Page ID #:157




                                                                             




                                                                             
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 10 of 45 Page ID
                                  #:158




                                                                          




                                                                          
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 11 of 45 Page ID
                                  #:159




                                                                          




                                                                          
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 12 of 45 Page ID
                                  #:160




                                                                          




                                                                          
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 13 of 45 Page ID
                                  #:161




                                                                          




                                                                          
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 14 of 45 Page ID
                                  #:162




                                                                          




                                                                          
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 15 of 45 Page ID
                                  #:163




                                                                          




                                                                          
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 16 of 45 Page ID
                                  #:164




                                                                          




                                                                          
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 17 of 45 Page ID
                                  #:165




                                                                          




                                                                          
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 18 of 45 Page ID
                                  #:166




                                                                          




                                                                          
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 19 of 45 Page ID
                                  #:167




                                                                          




                                                                          
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 20 of 45 Page ID
                                  #:168




                                                                          




                                                                          
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 21 of 45 Page ID
                                  #:169




                                                                          




                                                                          
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 22 of 45 Page ID
                                  #:170




                                




                                                                            




                                                                                




                              
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 23 of 45 Page ID
                                  #:171




                                                                          




                                                                          
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 24 of 45 Page ID
                                  #:172




                                                                              




                                                                          
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 25 of 45 Page ID
                                  #:173




                                                                          




                                                                          
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 26 of 45 Page ID
                                  #:174




                                                                          




                                                                         
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 27 of 45 Page ID
                                  #:175




                                                                        




                                                                        
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 28 of 45 Page ID
                                  #:176




                                                                        




                                                                        
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 29 of 45 Page ID
                                  #:177




                                                                        




                                                                        
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 30 of 45 Page ID
                                  #:178




                                                                        




                                                                        
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 31 of 45 Page ID
                                  #:179




                                                                        




                                                                        
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 32 of 45 Page ID
                                  #:180




                                                                        




                                                                        
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 33 of 45 Page ID
                                  #:181




                                                                        




                                                                        
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 34 of 45 Page ID
                                  #:182




                                                                        




                                                                        
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 35 of 45 Page ID
                                  #:183




                                                                        




                                                                        
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 36 of 45 Page ID
                                  #:184




                                                                        




                                                                        
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 37 of 45 Page ID
                                  #:185




                                                                        




                                                                        
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 38 of 45 Page ID
                                  #:186




                                                                        




                                                                             
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 39 of 45 Page ID
                                  #:187




                                                                        




                                                                        
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 40 of 45 Page ID
                                  #:188




                                                                        




                                                                        
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 41 of 45 Page ID
                                  #:189




                                                                        




                                                                        
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 42 of 45 Page ID
                                  #:190




                                                                        




                                                                        
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 43 of 45 Page ID
                                  #:191




                                                                        




                                                                        
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 44 of 45 Page ID
                                  #:192




                                                                        




                                                                        
Case 2:18-cv-09248-MWF-AFM Document 20-5 Filed 09/16/19 Page 45 of 45 Page ID
                                  #:193




                                                                        




                            
